 Case 1:19-cv-05008-NLH Document 20 Filed 01/25/21 Page 1 of 13 PageID: 153



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
JOHN C. HAYNES,                     :
                                    :
          Petitioner,               :    Civ. No. 19-5008 (NLH)
                                    :
     v.                             :    OPINION
                                    :
UNITED STATES OF AMERICA,           :
                                    :
          Respondent.               :
___________________________________:
APPEARANCES:

John C. Haynes
71371-050
Ray Brook
Federal Correctional Institution
Inmate Mail/Parcels
P.O. Box 900
Ray Brook, NY 12977
     Petitioner Pro se

Rachael A. Honig, Acting United States Attorney
Diana V. Carrig, Assistant United States Attorney
Office of the U.S. Attorney
401 Market Street
4th Floor
Camden, NJ 08101
      Counsel for Respondent

HILLMAN, District Judge

     John C. Haynes (“Petitioner”) moves to vacate, correct, or

set aside his federal sentence pursuant to 28 U.S.C. § 2255.

ECF No. 4.     Respondent United States opposes the motion.         ECF
    Case 1:19-cv-05008-NLH Document 20 Filed 01/25/21 Page 2 of 13 PageID: 154



No. 16. 1     For the reasons that follow, the Court will deny the §

2255 motion.       No certificate of appealability will issue.

I.     BACKGROUND

        On February 7, 2018, Petitioner was indicted for possession

of a firearm by a convicted felon, 18 U.S.C. § 922(g)(1).

United States v. Haynes, No. 18-cr-0058 (D.N.J. Feb. 7, 2018)

(ECF No. 1).       The indictment alleged that the 9mm Ruger P95

semi-automatic pistol had an obliterated serial number.              Id.

        Petitioner pled guilty on June 13, 2018.          Id. (ECF No. 18).

He appeared before the Honorable Jerome B. Simandle, D.N.J. for

sentencing on November 2, 2018.          Id. (Nov. 2, 2108) (ECF No.

21).     Judge Simandle sentenced Petitioner to 100 months

imprisonment with a three-year period of supervised release.

Id. (ECF No. 22).        Petitioner did not file a direct appeal.

        On February 7, 2019, Petitioner filed a motion to correct,

vacate, or set aside his guilty plea.           ECF No. 1.    The Court

administratively terminated the case as Petitioner did not file

his motion on the form issued by the Clerk’s Office, ECF No. 3, 2

and reopened the case when Petitioner submitted his amended




1 The United States filed its response under seal. The Court
will unseal the answer and exhibits, with the exception of the
sentencing brief filed at Docket No. 16-6 as they are generally
not filed on the public docket. See Local Civ. R. 11(b)(4).

2 The matter was reassigned to the undersigned on August 7, 2019.
ECF No. 2.

                                        2
 Case 1:19-cv-05008-NLH Document 20 Filed 01/25/21 Page 3 of 13 PageID: 155



motion, ECF No. 4.     The Court issued a notice under United

States v. Miller, 197 F.3d 644 (3d Cir. 1999) informing

Petitioner of his rights and the limitations on filing a second

or successive § 2255 motion.       ECF No. 5.    Petitioner elected to

have his motion ruled on as filed, ECF No. 6, and the Court

ordered Respondent to answer, ECF No. 7.

      Petitioner raises two grounds for relief under § 2255: (1)

trial counsel provided ineffective assistance due to his failure

to object to the enhancement for the obliterated serial number

at sentencing; and (2) trial counsel provided ineffective

assistance for failing to file a motion to suppress the gun as

being obtained in violation of the Fourth Amendment.

II.   STANDARD OF REVIEW

      Section 2255 provides in relevant part that

      [a] prisoner in custody under sentence of a court
      established by Act of Congress claiming the right to be
      released upon the ground that the sentence was imposed
      in violation of the Constitution or laws of the United
      States ... may move the court which imposed the sentence
      to vacate, set aside or correct the sentence.

28 U.S.C. § 2255(a).

      Under Strickland v. Washington, a claim of ineffective

assistance of counsel requires a petitioner to show that (1)

defense counsel’s performance was deficient and (2) the

deficiency actually prejudiced the petitioner.          466 U.S. 668,

687 (1984).   The first Strickland prong is satisfied if defense


                                     3
 Case 1:19-cv-05008-NLH Document 20 Filed 01/25/21 Page 4 of 13 PageID: 156



counsel made errors that were serious enough such that counsel

was not functioning as the “counsel” that the Sixth Amendment

guarantees.    Id.   This is a high standard, especially given the

strong presumption that “counsel’s conduct falls within the wide

range of reasonable professional assistance.”          Id. at 689;

United States v. Gray, 878 F.2d 702, 710 (3d Cir. 1989).            A

court must be “highly deferential” to a defense counsel’s

decisions and should not “second-guess counsel’s assistance

after conviction.”     Strickland, 466 U.S. at 689; Berryman v.

Morton, 100 F.3d 1089, 1094 (3d Cir. 1996).

       For the second Strickland prong, Petitioner must show “a

reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.

A reasonable probability is a probability sufficient to

undermine confidence in the outcome.”        Strickland, 466 U.S. at

694.

III. DISCUSSION

       A district court must hold an evidentiary hearing on a §

2255 motion unless the “motion and the files and records of the

case conclusively show” that the movant is not entitled to

relief.    28 U.S.C. § 2255(b); see also United States v. Booth,

432 F.3d 542, 545–46 (3d Cir. 2005).        Here, the record

conclusively demonstrates that Petitioner is not entitled to




                                     4
 Case 1:19-cv-05008-NLH Document 20 Filed 01/25/21 Page 5 of 13 PageID: 157



relief; therefore, the Court will not conduct an evidentiary

hearing.

A.   Failure to file a motion to suppress

     Petitioner argues his trial counsel provided ineffective

assistance of counsel when trial counsel did not file a motion

to suppress the seizure of the gun.        “Petitioner claims that on

the face of the record no evidence was produced by the

government that shows probable cause existed for the government

to search and seize Petitioner’s person.”         ECF No. 4 at 5.

Petitioner has not satisfied either prong of Strickland.

     Petitioner does not provide a statement of facts regarding

his arrest; therefore, the Court adopts the facts as stated in

his arrest report.     On December 6, 2017, Camden County Police

Department Detective Fesi received a tip that a man was standing

“at the corner of Mount Ephraim and Morton Street wearing a

green jacket standing near a gold in color Ford Fusion in

possession of a handgun.”      ECF No. 16-2 at 1.      Detective Fesi

surveilled the location and observed a man, later identified as

Petitioner, “wearing a tan and green jacket standing on Mount

Ephraim Avenue directly next to a Gold Ford Fusion . . . .”            Id.

Detective Fesi “observed a large abnormal bulge” in Petitioner’s

waistband and radioed other detectives with Petitioner’s

description.    Id. at 1-2.




                                     5
 Case 1:19-cv-05008-NLH Document 20 Filed 01/25/21 Page 6 of 13 PageID: 158



      As the detectives approached Petitioner and identified

themselves as police officers, “Haynes immediately grabbed the

large bulge in the front of his waist band took a step backwards

and was looking back and forth looking for an avenue of escape.

Haynes began to run toward Lowell Street while grabbing his

waistband.”   Id. at 2.    The detectives

      gave chase while giving commands announcing ourselves as
      police and to stop running. Haynes ran on Lowell Street
      towards Warsaw while continuously grabbing at his
      waistband. Haynes then reached into his waistband and
      pulled out a black semi-automatic handgun and threw it
      over a fence on Lowell Street. Haynes then immediately
      dropped to the ground and [Detective Fesi] placed him in
      handcuffs.

Id.   Another detective climbed the fence and stood by the weapon

until it could be properly recovered.        Id.   See also ECF Nos.

16-11, 16-12.

      The Fourth Amendment prohibits unreasonable searches and

seizures by law enforcement officers.        U.S. Const. amend. IV.

Evidence obtained in violation of the Fourth Amendment must be

suppressed as fruit of the poisonous tree.         “A person is seized

by the police and thus entitled to challenge the government’s

actions under the Fourth Amendment when the officer, by means of

physical force or show of authority terminates or restrains his

freedom of movement.”     Brendlin v. California, 551 U.S. 249, 254

(2007) (internal quotations and citations omitted).           Petitioner

makes no argument as to why the motion to suppress would have


                                     6
 Case 1:19-cv-05008-NLH Document 20 Filed 01/25/21 Page 7 of 13 PageID: 159



been granted other than stating there was no “probable cause”

for his seizure.    ECF No. 4 at 5.       He cites no cases and

provides no facts to support his assertion.

     Under the facts provided to the Court, Detective Fesi

received information that an individual wearing a green jacket

and standing by a gold Ford Fusion on Mount Ephraim and Morton

Streets had a firearm.     Upon responding to that location,

Detective Fesi observed Petitioner wearing a green and tan

jacket and standing by a gold Ford Fusion.         ECF No. 16-2 at 1.

Detective Fesi “observed a large abnormal bulge” in Petitioner’s

waistband.   Id.

     “An arrest requires either physical force . . . or, where

that is absent, submission to the assertion of authority.”

California v. Hodari D., 499 U.S. 621, 626 (1991).           “[T]he

concept of physical force necessary for a ‘seizure’ does not

consist merely of the show of authority, but, rather, requires

the application of force or ‘laying on of hands.’”           United

States v. Waterman, 569 F.3d 144, 145 (3d Cir. 2009) (citing

Hodari D., 499 U.S. at 626) (footnote omitted).          Here, Detective

Fesi and the other detectives made a show of authority when they

approached Petitioner, identified themselves as police officers,

and asked Petitioner to show his hands.         ECF No. 16-2 at 2.

     However, Petitioner did not comply with the show of

authority and fled the scene.       Id.    “[T]here is no seizure

                                     7
 Case 1:19-cv-05008-NLH Document 20 Filed 01/25/21 Page 8 of 13 PageID: 160



without actual submission; otherwise, there is at most an

attempted seizure, so far as the Fourth Amendment is concerned.”

Brendlin, 551 U.S. at 254; see also United States v. Johnson,

432 F. App’x 118, 120 (3d Cir. 2011) (“A suspect submits to an

assertion of authority when he manifests compliance with police

orders.” (internal quotation marks omitted)).          The Fourth

Amendment does “not remotely apply . . . to the prospect of a

policeman yelling ‘Stop, in the name of the law!’ at a fleeing

form that continues to flee.       That is no seizure.”      Hodari D.,

499 U.S. at 626.    At this point in time, Petitioner was not

seized within the meaning of the Fourth Amendment.

     Petitioner subsequently threw the weapon over a fence

during the chase.     ECF No. 16-2 at 2.     “When property is

voluntarily abandoned before a seizure and retrieved by the

police, it has been lawfully recovered and there can be no claim

that it was the subject of an unconstitutional seizure.”

Johnson, 432 F. App’x at 120.       Petitioner’s “voluntary decision

to abandon the pistol was not the product of a Fourth Amendment

violation and, therefore, was not fruit of the poisonous tree.”

Id. at 121; accord United States v. Hester, 161 F. Supp. 3d 338,

343 (D.N.J. 2016).

     Petitioner was not “seized” within the meaning of the

Fourth Amendment when he fled police and abandoned the weapon by

throwing it over the fence; he was not seized until he knelt and

                                     8
 Case 1:19-cv-05008-NLH Document 20 Filed 01/25/21 Page 9 of 13 PageID: 161



was handcuffed.    Therefore, police did not violate the Fourth

Amendment by retrieving the weapon that was abandoned prior to

Petitioner being seized.      Had trial counsel filed a motion to

suppress on these facts, it would have failed.          Therefore, trial

counsel neither erred nor was Petitioner prejudiced by the

failure to file such a motion.       This claim will be denied.

B.   Failure to object to sentencing enhancement

     Petitioner further argues trial counsel was ineffective by

failing to object to the sentencing enhancement for possessing a

firearm with an obliterated serial number.         “During the

sentencing process the PSR and the Court concluded that because

the gun serial number was obliterated a 4 point enhancement was

required.   However a report produced by the Department of

Justice, 2 months previous to Petitioner being indicted shows:”

that the Department of Justice was able to recover the serial

number.   ECF No. 4 at 4; see also ECF No. 4-1 at 1.          Petitioner

concedes that trial counsel objected to the enhancement in his

sentencing brief but argues it was ineffective assistance to not

raise the objection at sentencing.        ECF No. 4 at 4.

     The Sentencing Guidelines provide a 4-level enhancement if

a firearm had an altered or obliterated serial number.           U.S.S.G.

§ 2K2.1(b)(4).    Petitioner stipulated to the application of this

enhancement in his plea agreement: “Specific Offense

Characteristic (b)(4)(B) applies because the serial number on

                                     9
Case 1:19-cv-05008-NLH Document 20 Filed 01/25/21 Page 10 of 13 PageID: 162



the firearm was obliterated.      This Specific Offense

Characteristic results in an increase of 4 levels.”          Plea

Agreement, United States v. Haynes, No. 18-cr-0058 (D.N.J. June

13, 2018) (ECF No. 17).     When Petitioner signed the plea

agreement, he essentially agreed with that stipulation.

Petitioner would have been in violation of his plea agreement

had counsel objected to the enhancement at sentencing.

     In any event, Petitioner has not shown that he was

prejudiced because there is not a reasonable probability that

Judge Simandle would have agreed and rejected the enhancement.

Petitioner argues that the enhancement should not apply because

the Department of Justice was able to recover the serial number,

but that does not change the fact that the serial number was

obliterated at the time of Petitioner’s arrest.         See ECF Nos.

16-11, 16-12, 16-13.

     There is no legal support for Petitioner’s assertion that

the enhancement cannot be applied in instances when the United

States has been able to recover an altered or obliterated serial

number.   Courts have upheld the application of the enhancement

when defendant allegedly had no knowledge of an obliterated

serial number, United States v. Grimes, 825 F.3d 899, 903 (8th

Cir. 2016) (“[K]nowledge of the obliterated serial number is not

required.”); the serial number was obliterated in one place but

not another, United States v. Serrano-Mercado, 784 F.3d 838, 850

                                    10
Case 1:19-cv-05008-NLH Document 20 Filed 01/25/21 Page 11 of 13 PageID: 163



(1st Cir. 2015) (“The guideline’s text does not require that all

of the gun’s serial numbers be so affected.” (emphasis

omitted)); and when only some characters of the serial number

were defaced, United States v. St. Hilaire, 960 F.3d 61, 65 (2d

Cir. 2020) (“The Enhancement applies if a single iteration of a

gun’s serial number has been altered or obliterated

notwithstanding that another is perfectly legible.”), cert.

denied, No. 20-6412, 2021 WL 78442 (U.S. Jan. 11, 2021).           “The

sentencing guidelines are to govern the practical world, not the

world of metaphysical certainty.         What matters is what is

‘perceptible,’ not what can be discerned by sophisticated

scientific techniques.”     United States v. Justice, 679 F.3d

1251, 1254 (10th Cir. 2012)(affirming application of enhancement

when serial number was recovered via chemical processes).           Given

the relevant case law, there is no reasonable probability that

Judge Simandle would have declined to apply the enhancement had

trial counsel raised the issue at sentencing.         Therefore,

Petitioner has failed to state a Strickland claim of ineffective

assistance.

C.   Failure to inform Petitioner of United States’ response to
     motion

     Petitioner attempts to add a new claim in his reply papers

of ineffective assistance of counsel based on trial counsel’s

alleged failure to inform Petitioner of the United States’


                                    11
Case 1:19-cv-05008-NLH Document 20 Filed 01/25/21 Page 12 of 13 PageID: 164



response to the pretrial motions.        ECF No. 19 at 5.    However, a

party “may not raise new issues and present new factual

materials in a reply brief that it should have raised in its

initial brief.”    See, e.g., Judge v. United States, 119 F. Supp.

3d 270, 284 (D.N.J. 2015) (declining to consider ineffective

assistance of counsel claims as to two additional witnesses

raised for the first time in a reply brief).         “Furthermore, the

prohibition is especially applicable in situations where a

petitioner was advised, and certified that he is aware, that he

was required to raise all of his claims in a single habeas

motion.”   George v. United States, No. 17-2641, 2020 WL 2731166,

at *5 (D.N.J. May 26, 2020) (internal quotation marks omitted).

     Moreover, this claim would fail on its merits.          Petitioner

states “Petitioner’s counsel’s only reasoning for drawing up

pre-trial motions were so they can prepare for a trial.           Upon

the government threatening to superceed [sic] Haynes with a

separate charge for having an obliterated serial number, counsel

mislead Haynes to accept the plea.”        ECF No. 19 at 5.     “If

Petitioner knew that the government gave an actual response to

motions . . . Petitioner would have not accepted and/or signed

the plea agreement without at least hearing the government’s

response.”   Id.

     To establish prejudice in the context of a plea, Petitioner

must demonstrate that he would have proceeded to trial instead

                                    12
Case 1:19-cv-05008-NLH Document 20 Filed 01/25/21 Page 13 of 13 PageID: 165



of pleading guilty.     Hill v. Lockhart, 474 U.S. 52, 59 (1985).

Petitioner does not make this showing.         At most, he alleges that

he would have delayed signing the plea agreement until he read

the response to the pre-trial motions: “Petitioner is stating,

on the record, had he known there was a response to pretrial

motions Petitioner would have at least heard the response . . .

.”   ECF No. 19 at 7.    This is not the required showing of

prejudice in an ineffective assistance of counsel claim.

III. CERTIFICATE OF APPEALABILITY

     An appeal may not be taken to the court of appeals from a

final order in a § 2255 proceeding unless a judge issues a

certificate of appealability on the ground that “the applicant

has made a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2).        This Court will deny a

certificate of appealability because jurists of reason would not

find it debatable that Petitioner has not made a substantial

showing of the denial of a constitutional right.

IV. CONCLUSION

     The motion to correct, vacate, or set aside Petitioner’s

federal conviction will be denied.         No certificate of

appealability will issue.      An appropriate order will be entered.




Dated: January 25, 2021                      s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.


                                    13
